United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Colcord, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1841
Issued: January 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On June 18, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated April 15, 2008.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury on January 20, 2008 causally
related to factors of her employment.
FACTUAL HISTORY
On February 20, 2008 appellant, a part-time flexible clerk, filed a traumatic injury claim
(Form CA-1) alleging that on January 20, 2008 she experienced low back pain radiating into her
1

The record contains two denial letters. By file memorandum dated April 15, 2008, the Office notes that its
initial denial letter was set for issuance on April 9, 2008 but for unknown reasons was not sent. Another notice of
denial dated April 15, 2008 was issued.

left leg after lifting a four foot pile of letters in the course of her federal employment. She
submitted no medical evidence in support of her claim.
By letter dated March 5, 2008, the Office informed appellant that the evidence she
submitted in support of her claim was insufficient to establish that she sustained an injury on the
date in question. It informed her that additional factual and medical evidence was necessary to
adjudicate her claim.
Appellant thereafter submitted a work restriction form, dated February 26, 2008, signed
by Dr. R. Hendricks, a Board-certified orthopedic surgeon, who provided a diagnosis of
degenerative herniated disc at L4-5 and stated a work status of “no work.” This form also noted
that appellant was to attend physical therapy and had been off work since January 21, 2008 due
to a low back injury.
Appellant also submitted a number of work restriction forms from a physician’s assistant
dating from October 29, 2007 through February 26, 2008. The Office also received an unsigned
work restriction note dated November 29, 2007 stating that appellant was to return to work on
December 3, 2007 with limited activity. The note restricted lifting to a maximum of 20 pounds
for one week.
By decision dated April 15, 2008, the Office denied appellant’s claim for compensation
because the medical evidence did not demonstrate that her alleged medical condition was related
to the accepted incident of January 20, 2008.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing that he or she sustained an injury while in the performance of duty.3 In
order to determine whether an employee actually sustained an injury in the performance of duty,
the Office begins with an analysis of whether “fact of injury” has been established. Generally
“fact of injury” consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred. The second component is whether the
employment incident caused a personal injury, and generally this can be established only by
medical evidence.4
The medical evidence required to establish a causal relationship between a claimed
period of disability and an employment injury is rationalized medical opinion evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the compensable employment factors. The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
2

5 U.S.C. §§ 8101-8193.

3

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

4

See John J. Carlone, 41 ECAB 354, 357 (1989).

2

reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
The Office properly denied appellant’s claim as the evidence is insufficient to
substantiate her claim. It accepted that she lifted the four-foot stack of mail on January 20, 2008,
however, the Office found that she had not established that her diagnosed back condition of
degenerative herniated disc at L4-5 was causally related to this incident.
Section 8102(2) of the Act defines, in relevant part, “‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law.”6 Thus the various work
restriction notes signed by the physician’s assistant, do not constitute competent medical
evidence as they are not from a physician pursuant to the Act.7
The form report from Dr. Hendricks dated February 26, 2008 is of little probative value
to appellant’s claim. To be of probative value, the opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.8
Dr. Hendricks did not provide any information regarding appellant’s history of injury or any
information regarding any preexisting lumbar condition. He did not attempt to provide any
explanation as to how lifting mail on January 20, 2008 would have caused the herniated and
degenerative disc condition he diagnosed on February 26, 2008.
There are no other medical reports of record. An award of compensation may not be
based on surmise, conjecture or speculation. Neither the fact that appellant’s condition became
apparent during a period of employment nor is the belief that her condition was caused,
precipitated or aggravated by her employment sufficient to establish causal relationship.9 Causal
relationship must be established by rationalized medical opinion evidence. Appellant failed to
submit such evidence and the Office therefore properly denied appellant’s claim for
compensation.

5

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

6

5 U.S.C. § 8101(2).

7

Ricky S. Storms, 52 ECAB 349, 353 (2001).

8

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
sustained an employment-related injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 15, 2008 is affirmed.
Issued: January 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

